                                 Case 1:17-cv-00626-GTS-DJS Document 109 Filed 05/01/19 Page 1 of 2




                                        May 1,2019
PATTISON                                                                                  P¡,rrrsoN S,tupsoN Grrqsu¡;Rc           & GnrpprN, PLLC
                                                                                             22 lìrus'r' SîRrilìr P(). ìlox 20u TRoy, NY 121{J1-020¡l
SAMPSONI                                Via Electronic Filine                                'll;r.l;r'rroxli 51{J 266 1000 lì,\(ìsrrll,rì 51{l 274 (103,1
                                                                                                                                           \\¡\\'\\'. I'S( i(it,,\\\'.(   ì(   )N

                                        Honorable Daniel J. Stewart                                                           SlìR\,toìì    tìt lì,\r Nor,\ocDì"rDI)

l,'.lìctlmonrl (ìriffin                 United States Magistrate Judge
ìllickki L. Ilarlinfton
Nlichacl lì. (ìinsbclI
                                        James T. Foley U.S. Courthouse
'lhomas [ì. Lrvcn'                      445 Broadway, Room 409
                                        Albany, New York 12207

l)onakl.1. Shanlcv                      Re:    People v. Adrian Thomas and Thomas v. City of Troy
(lrrrianna           (1.   llurillo
lìhiannon I. Spcnccr                           Civil Action No.: l:17-cv-626 (GTS/DJS)

                                        Dear Magistrate Stewart:
lìcls'rrrtl   il. [)attison
(   l¡J96-1erJ6)
Stc¡rhen       Il. Sam¡rson
                                                I am in receipt of the letter of Apnl 29, 2017 ftom Assistant District
(191 1 -19¡J2)                          Attorney Jacob Sher. Since I have never seen the writings to which the privilege
Ned l)attison
(   19J2-1990)                          of attomeys work product is being claimed, it is difficult for me to respond to the
Willianl      tr1.   (lonnors           contentions raised by Assistant District Attomey Sher.
(1912-1998)
Lâurl)ert L. (ìinsllcr{
(   192¡J-201 7)                              I have no quaffel with the authority cited in the Sher letter. However, I
                                        would point out one factor here present which could well distinguish these
                                        authorities and that is the fact that in the case at bar, there is no litigation pending
                                        or contemplated. The People v. Thomas, criminal proceedings ended in the
                                        spring of 2014, some five years aso. Crosby v. Cit)¡ of New York, 209 F.R.D.
                                        267 (S.D.N.Y. 2010), cited by Assistant District Attomey Sher, speaks in terms of
                                        "preventing opponents" from free loading off their o'adversaries" work. Here
                                        however, there is no opponent involved, nor any adversary situation because there
                                        is no litigation involved. I would urge, and strenuously so, that the currently
                                        sitting District Attomey is not aparty to this action. Her onl)¡ involvement is that
                                        she is merely the possessor of the records sought. These three police officer
                                        defendants have need of these records in order to defend themselves in this action.
                                        In the absence of pending or contemplated litigation, the District Attomey has no
                                                                     I
                                        involvement herein and suggest that Assistant District Attomey Sher is
                                        attempting to assert some abstract principle of law.

                                                Balancing the equities, Your Honor's discretion should be exercised in
                                        permitting the discovery sought by the defendants.
Case 1:17-cv-00626-GTS-DJS Document 109 Filed 05/01/19 Page 2 of 2



              Thanking Your Honor for his kind attention, I am.

       Very truly yours,

       PATTISON, SAMPSON, GINSBERG & GRIFFIN, PLLC



       Donald J.           , Esq
       DJS/may
       Enc.

       cc:    Via Mail
              Jacob B. Sher, Assistant District Attorney
              Rensselaer County District Attorney's Office
              Rensselaer County Courthouse
              80 Second Street
              Troy, New York 12180

              Via CM/ECF
              Brett H. Klein, Esq., PLLC
              Attorneys þr Plaintiff
              305 Broadway, Suite 600
              New York, New York 10007

              Via CM/ECF
              Crystal R. Peck, Esq.
              Bailey, Johnson, Deleonardis & Peck, P.C.
              Attorneys þr D efendant,
              Michael Sikirica
              5 Pine West Plaza, Suite 507
              Washington Avenue Extension
              Albany, New York 12205
